     Case 2:18-cv-00979-GMN-CWH Document 38 Filed 11/05/18 Page 1 of 7



 1   Howard E. Cole
     State Bar No. 4950
 2   Jennifer K. Hostetler
     State Bar No. 11994
 3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     3993 Howard Hughes Pkwy., Suite 600
 4   Las Vegas, NV 89169-5996
     Tel: 702.949.8200
 5   Fax: 702.949.8398
     E-mail: hcole@lrrc.com
 6   Email: jhostetler@lrrc.com

 7   Kirstin E. Muller*
     California State Bar No. 186373
 8   Alison M. Hamer*
     California State Bar No. 258281
 9   Benjamin J. Treger*
     California State Bar No. 285283
10   HIRSCHFELD KRAEMER LLP
     233 Wilshire Boulevard, Suite 600
11   Santa Monica, CA 90401
     Tel: 310.255.0705
12   Fax: 310.266.0986
     E-mail: kmuller@hkemploymentlaw.com
13   E-mail: ahamer@hkemploymentlaw.com
     E-mail: btreger@hkemploymentlaw.com
14   *Has complied with LR IA 11-2

15   Attorneys for Defendants

16
                                    UNITED STATES DISTRICT COURT,
17
                                         DISTRICT OF NEVADA
18

19
     DANIEL GONZALEZ and JEFFREY                  Case No. 2:18-cv-00979-GMN-CWH
20   HUGHES,
                                                  PROPOSED DISCOVERY PLAN AND
21                    Plaintiffs,                 SCHEDULING ORDER

22   vs.                                          (SPECIAL SCHEDULING REVIEW
                                                  REQUESTED)
23   DIAMOND RESORTS
     INTERNATIONAL MARKETING, INC.,
24   DIAMOND RESORTS
     INTERNATIONAL, INC., DIAMOND
25   RESORTS CORPORATION, and WEST
     MAUI RESORTS PARTNERS, L.P.,
26
                      Defendants.
27

28
                                                  1
                                                                       4833-0946- 9817106465910_1
     CASE NO. 2:18-cv-00979-GMN-CWH
     Case 2:18-cv-00979-GMN-CWH Document 38 Filed 11/05/18 Page 2 of 7



 1             Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and District of Nevada

 2    Local Rule 26-1, Plaintiffs Daniel Gonzalez and Jeffrey Hughes (“Plaintiffs”), and Defendants

 3    Diamond Resorts International Marketing, Inc. and West Maui Resorts Partner, L.P.

 4    (“Defendants”), through their counsel of record, hereby submit this proposed discovery plan and

 5    scheduling order.

 6    1.       Fed. R. Civ. P. 26(f) Conference and Report:

 7             On October 19, 2018 and October 31, 2018, the parties participated in a telephonic Rule

 8    26(f) conference. The participants were Martin Holmes and Peter Klett on behalf of Plaintiffs

 9    and Kirstin Muller and Alison Hamer on behalf of Defendants. During the Rule 26(f)

10    conferences, the Parties’ counsel discussed the following issues:

11             a.     What changes should be made in the timing, form, or requirement for disclosures

12    under Rule 26(a), including a statement of when initial disclosures were made or will be made?

13             Initial disclosures from all parties are due 21 days after the date of private mediation,

14    which is anticipated to occur no later than March 30, 2019.

15             b.     The subjects on which discovery may be needed, when discovery should be

16    completed, and whether discovery should be conducted in phases or be limited to or focused on

17    particular issues?

18             The parties intend to promptly conduct informal pre-mediation discovery in order to

19    expedite the exchange of necessary information and documents prior to and in aid of mediation.

20    Plaintiffs served Defendants discovery requests on October 31, 2018 and have agreed to stay the

21    time period for Defendants to provide formal responses while the parties engage in an informal

22    exchange of documents and information leading up to mediation. If, at some point, Plaintiffs

23    believe that Defendants should respond to Plaintiffs’ Requests for the Production of Documents,

24    Set One, Plaintiffs will so advise Defendants in writing to start the 30-day period for Defendants

25    to serve formal responses and/or objections. The parties intend to conduct discovery on Rule 23

26    class action certification/decertification issues. The parties will also conduct discovery on the

27    claims as set forth in the Complaint and the defenses relevant to the claims in this action.

28
     106465910_1                                         2

      CASE NO. 2:18-cv-00979-GMN-CWH
     Case 2:18-cv-00979-GMN-CWH Document 38 Filed 11/05/18 Page 3 of 7



 1             c.      Any issues about disclosure or discovery of electronically stored information,

 2    including the form or forms in which it should be produced?

 3             None.

 4             d.      Any issues about claims of privilege or of protection as trial-preparation materials,

 5    including -- if the parties agree on a procedure to assert these claims after production -- whether

 6    to ask the court to include their agreement in the order?

 7             The parties agree that a party who produces a document protected from disclosure by the

 8    attorney-client privilege, attorney-work product doctrine or any other recognized privilege

 9    (“privileged document”) without intending to waive the claim of privilege associated with such

10    document may promptly, meaning within fifteen (15) days after the producing party actually

11    discovers that such inadvertent disclosure occurred, amend its discovery response and notify the

12    other party that such document was inadvertently produced and should have been withheld. Once

13    the producing party provides such notice to the requesting party, the requesting party must

14    promptly, meaning within seventy-two (72) hours, return the specified document(s) and any

15    copies thereof. By complying with this obligation, the requesting party does not waive any right

16    to challenge the assertion of privilege and request an order of the Court denying such privilege.

17    Accordingly, and subject to the protections of FRE 502, the parties request that the Court

18    entertain an order under FRE 502(d), whereby inadvertently disclosing attorney-client privileged

19    or work product information is not deemed a waiver.

20             e.      What changes should be made in the limitations on discovery imposed under these

21    rules or by local rules, and what other limitations should be imposed?

22             None.

23             f.      Any other orders that should be issued under Rule 26(c) or under Rule 16(b) and

24    (c)?

25             None.

26    ///

27    ///

28    ///
     106465910_1                                         3

      CASE NO. 2:18-cv-00979-GMN-CWH
     Case 2:18-cv-00979-GMN-CWH Document 38 Filed 11/05/18 Page 4 of 7



 1    2.      District of Nevada Local Rule 26-1:

 2            a.     Statement as to Why Longer or Different Time Periods Should Apply:

 3            The parties seek special scheduling review as a portion of this action has been pled as a

 4    Rule 23 class action. Accordingly, the parties seek additional time to conduct discovery because

 5    of the class action nature of this litigation and corresponding need to conduct discovery on Rule

 6    23 class issues, including those related to class certification/decertification. In addition, the

 7    parties have discussed exploring resolution of the case through private mediation, which they

 8    anticipated would take place by March 30, 2019, with an informal exchange of information and

 9    documents prior to and in aid of mediation and allowing time for any additional necessary

10    discovery afterwards if mediation is unsuccessful.

11            b.     Proposed Scheduling Order:

12            Pursuant to District of Nevada Local Rule 26-1(e), the parties propose the following

13    schedule for the completion of discovery:

14            1)     Discovery Cut Off Date: September 27, 2019, which is 385 days from the date

15    Defendants filed their Answer on September 7, 2018.

16            2)     Amending the Pleadings and Adding Parties: June 29, 2019, which is 90 days

17    before the discovery cut-off date.

18            3)     Experts: July 29, 2019, which is 60 days before the discovery cut-off date.

19    Rebuttal expert disclosures should be served by August 28, 2019, which is 30 days after the

20    deadline for serving initial expert disclosures.

21            4)     Dispositive Motions: October 27, 2019, which is 30 days after the discovery cut-

22    off date.

23            5)     Joint Pretrial Order: December 11, 2019, which is 45 days after the deadline for

24    filing dispositive motions. In the event dispositive motions are filed, the date for filing the joint

25    pretrial order should be suspended until thirty (45) days after decision on the dispositive motions

26    or further order of the Court.

27            6)     Pretrial Disclosures: Unless the Court orders otherwise, the disclosures required

28    by Fed. R. Civ. P. 26(a)(3) and any objections thereto should be included in the pretrial order.
     106465910_1                                       4

      CASE NO. 2:18-cv-00979-GMN-CWH
     Case 2:18-cv-00979-GMN-CWH Document 38 Filed 11/05/18 Page 5 of 7



 1             7)     Interim Status Report: November 26, 2019, which is 60 days before the discovery

 2    cut-off date.

 3             8)     Motion for Rule 23 Class Certification: Plaintiff shall file a motion seeking Rule

 4    23 class certification by July 29, 2019, which is 60 days before the discovery cut-off date.

 5             9)     Motion for FLSA Conditional Certification: If Defendants are not agreeable to

 6    entry of a stipulation tolling the running of the statute of limitations applicable to FLSA claims,

 7    which are not tolled with the filing of the Complaint, Plaintiffs may file a motion seeking

 8    conditional certification of the FLSA claims at any time, but no later than April 30, 2019.

 9    3.       Calculation of Time: Fed. R. Civ. P. 6(a) shall apply to the deadlines set forth in this

10    Order.

11    4.       Alternative Dispute Resolution: Pursuant to LR 26-1(b)(7), by filing this proposed

12    discovery plan and scheduling order, the parties hereby certify that they met and conferred about

13    the possibility of using alternative dispute-resolution processes including mediation, arbitration,

14    and if applicable, early neutral evaluation.

15    5.       Alternative Form of Case Disposition: Pursuant to LR 26-1(b)(8), by filing this proposed

16    discovery plan and scheduling order, the parties hereby certify that they met and conferred, and

17    considered consent to trial by judge under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use

18    of the Short Trial Program, and do not consent thereto.

19    6.       Electronic Evidence Certification: Pursuant to LR 26-1(b)(9), by filing this proposed

20    discovery plan and scheduling order, the parties hereby certify that they met and conferred

21    regarding whether they intend to present evidence in electronic format to jurors for purposes of

22    jury deliberations. The parties have not reached any stipulations regarding the same.

23    7.       Extension of Scheduled Deadlines: Pursuant to District of Nevada Local Rule 26-4, all

24    motions or stipulations to extend any of the deadlines set forth herein should be filed with the

25    ///

26    ///

27    ///

28    ///
     106465910_1                                         5

      CASE NO. 2:18-cv-00979-GMN-CWH
     Case 2:18-cv-00979-GMN-CWH Document 38 Filed 11/05/18 Page 6 of 7



 1    court no later than twenty-one (21) days before the expiration of the deadline for which an

 2    extension is sought.

 3    IT IS SO STIPULATED this 2nd day of November 2018:

 4 DICKINSON WRIGHT PLLC                           LEWIS ROCA ROTHGERBER CHRISTIE LLP
 5

 6  /s/ Martin D. Holmes                                 /s/ Alison M. Hamer
   MICHAEL N. FEDER                                HOWARD E. COLE
 7 Nevada Bar No. 7332                             Nevada Bar No. 4950
   8363 West Sunset Road, Suite 200                JENNIFER K. HOSTETLER
 8 Las Vegas, NV 89113                             Nevada Bar No. 11994
 9                                                 3993 Howard Hughes Pkwy, Suite 600
     MARTIN D. HOLMES                              Las Vegas, NV 89169-5996
10 (Admitted Pro Hac Vice)
   Tennessee Bar No. 012122                        KIRSTIN E. MULLER
11 PETER F. KLETT                                  (Admitted Pro Hac Vice)
     (Admitted Pro Hac Vice)                       California Bar No. 186373
12 Tennessee Bar No. 012688                        ALISON M. HAMER
   Fifth Third Center, Suite 800                   (Admitted Pro Hac Vice)
13
   424 Church Street                               California Bar No. 258281
14 Nashville, TN 37219                             BENJAMIN J. TREGER
                                                   (Admitted Pro Hac Vice)
15 Attorneys for Plaintiffs, Putative Collective   California Bar No. 285283
   Class Members and Putative Hawaii Class         Hirschfeld Kramer LLP
16 Members                                         233 Wilshire Boulevard, Suite 600
                                                   Santa Monica, California 90401
17

18                                                 Attorneys for Defendants

19
20

21

22                                                 IT IS SO ORDERED:

23
                                                   CARL W. HOFFMAN
24                                                 United States Magistrate Judge
25                                                             November 5, 2018
                                                   DATED:
26
27

28
     106465910_1                                      6

      CASE NO. 2:18-cv-00979-GMN-CWH
     Case 2:18-cv-00979-GMN-CWH Document 38 Filed 11/05/18 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on November 2, 2018, I caused a true and accurate copy of the

 3   foregoing, PROPOSED DISCOVERY PLAN AND SCHEDULING ORDER to be filed with

 4   the Clerk of the Court via the Court’s CM/ECF system, which sent an electronic copy of the same

 5   to the following counsel of record:

 6    Michael N. Feder                                    Martin D. Holmes
      DICKINSON WRIGHT PLLC                               Peter F. Klett
 7
      8363 West Sunset Road, Suite 200                    DICKINSON WRIGHT PLLC
 8    Las Vegas, NV 89113                                 Fifth Third Center, Suite 800
      Phone: (702) 550-4440                               424 Church Street
 9    Fax: (844) 670-6009                                 Nashville, TN 37219
      Email: mfeder@dickinson-wright.com                  Phone: (615) 244-6538
10                                                        Fax: (844) 670-6009
11                                                        Email: mdholmes@dickinsonwright.com
                                                          Email: pklett@dickinsonwright.com
12

13    Howard E. Cole
      Jennifer K. Hostetler
14    LEWIS ROCA ROTHGERBER CHRISTIE LLP
      3993 Howard Hughes Pkwy., Ste. 600
15
      Las Vegas, NV 89169-5996
16    Phone: (702) 949-8200
      Fax: (702) 949-8398
17    Email: hcole@lrrc.com; jhostetler@lrrc.com
18

19          Dated this 2nd day of November, 2018.

20
                                                                /s/ Karen Torres
21

22

23

24

25

26
27

28
                                                     1

     CASE NO. 2:18-cv-00979-CMN-VCF
